RESPONSE TO THE DISSENT

DODSON, Justice.
In his dissenting opinion, the Chief Justice asserts that the Sunday filing of a law suit is void ab initio, and conveys no jurisdiction on the court other than to dismiss the cause, because Rule 6 uses the word “shall” in the mandatory sense. I disagree with his analysis.
The words “may” and “shall” are frequently used interchangeably. The use of one or the other of these words in a statute is not conclusive on the question as to whether the statute should be construed as mandatory or discretionary. Lewis v. Jacksonville Building & Loan Assoc., 540 S.W.2d 307 (Tex.1976); Chisholm v. Bewley Mills, 155 Tex. 400, 287 S.W.2d 943, 945 (1956); and Hess & Skinner Engineering Co. v. Turney, 109 Tex. 208, 203 S.W. 593 (1918). As the court states in Chisholm:
There is no absolute test by which it may be determined whether a statutory provision is mandatory or directory.
[[Image here]]
In determining whether the Legislature intended the particular provision to be mandatory or merely directory, consideration should be given to the entire act, its nature and object, and the consequences that would follow from each construction. Provisions which are not of the essence of the thing to be done, but which are included for the purpose of promoting the proper, orderly and prompt conduct of business, are not generally regarded as mandatory. (Emphasis added).
I am persuaded that the controlling principle of construction of Rule 6 is “the consequences that would follow each construction.” In that regard, I note that the rule does not provide an expressed legal consequence for a *589Sunday filing which was a significant consideration in Lewis v. Jacksonville Building & Loan Assoc., 540 S.W.2d at 311. The mandatory construction (i.e., void ab initio or no jurisdiction) presents grave consequences such as complete destruction of an otherwise litigable cause of action, whereas a directory construction promotes a determination of the ease on its merits, rather than on a so-called procedural technicality.
In earlier times, Sunday laws were justified on a religious basis. Later, these laws were justified as a labor relation consideration (i.e., day of rest). In Texas, most Sunday laws have been repealed. I am persuaded that Rule 6 in its modem sense relieves the courts’ clerks from providing case filing service on a seven day week basis.1 Also, I note that in the rule’s 135 plus years of existence, the Texas Supreme Court has not given the rule a mandatory construction.

. Some members of this Court do recall when the courthouses were open for business on every day of the week, save and except Sunday.